Citation Nr: 0119488	
Decision Date: 07/27/01    Archive Date: 07/31/01

DOCKET NO.  00-16 545	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for post-
traumatic stress disorder.  

2.  Entitlement to service connection for post-traumatic 
stress disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant, appellant's son



ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 
INTRODUCTION

The veteran had active duty from December 1952 to November 
1954.

This appeal arose from a July 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, the Commonwealth of Puerto Rico, which denied 
entitlement to service connection for post-traumatic stress 
disorder (PTSD).


FINDINGS OF FACT

1.  In April 1992, the RO denied the veteran's claim of 
entitlement to service connection for a neuropsychiatric 
disorder, to include PTSD.

2.  The veteran, through his guardian, was notified of that 
decision, and of appellate rights and procedures.  No timely 
disagreement was thereafter received.

3.  Insofar as it pertains to PTSD, the evidence received 
since the RO's April 1992 decision, that was not previously 
of record, and which is not cumulative of other evidence of 
record, bears directly and substantially upon the specific 
matter under consideration, and is so significant that it 
must be considered in order to fairly decide the merits of 
the claim. 



CONCLUSIONS OF LAW

1.  The RO's April 1992 decision, which denied a claim of 
entitlement to service connection for a neuropsychiatric 
disorder, to include PTSD, became final.  38 U.S.C.A. 
§ 7105(c) (West 1991 & Supp. 2000).

2.  New and material evidence has been received since the 
RO's April 1992 decision denying the veteran's claim for 
service connection for PTSD; the claim for PTSD is reopened.  
38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156 (2000).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In April 1992, the RO denied a claim of entitlement to 
service connection for a neuropsychiatric disorder.  There 
was no appeal, and the RO's April 1992 decision became final.  
See 38 U.S.C.A. § 7105(c).  However, applicable law provides 
that a claim that is the subject of a prior final decision 
may nevertheless be reopened upon presentation of new and 
material evidence.  See 38 U.S.C.A. § 5108.  

In October 1998, the veteran filed to reopen his claim for 
PTSD.  Although the RO had previously denied a claim for PTSD 
in a final decision dated in April 1992, the RO determined 
that the veteran's October 1998 PTSD claim was not a "new 
and material" claim, and analyzed it as a straightforward 
claim for service connection.  The RO denied the claim in 
July 1999.  


Despite the RO's denial of the claim as a straightforward 
claim for service connection, the Board must consider the 
threshold question of whether new and material evidence has 
been submitted to reopen the claim.  See Barnett v. Brown, 
83 F.3d 1380 (Fed. Cir. 1996).  

Under section 3.156 of the Code of Federal Regulations, when 
presented with a claim to reopen a previously finally denied 
claim, VA must determine if new and material evidence has 
been submitted.  38 C.F.R. § 3.156.  New and material 
evidence is defined as follows: [E]vidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  Id.

Therefore, in this case, with regard to PTSD, the Board must 
determine if new and material evidence has been submitted 
since the RO's April 1992 decision.  See 38 U.S.C.A. § 5108.  
When determining whether the evidence is new and material, 
the specified basis for the last final disallowance must be 
considered.  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).

The evidence of record at the time of the RO's April 1992 
decision included service medical records, VA and non-VA 
medical records, and statements from the veteran and his 
wife.  The veteran's DD 214 showed that he served with 
Company B, 519th MP (military police) Battalion, and that his 
awards included the Korean Service Medal and the Untied 
Nations Service Medal.  Service records did not show that the 
veteran participated in combat.  Service medical records did 
not show treatment, complaints or a diagnosis involving 
psychiatric symptoms.  Post-service medical records, 
collectively dated between 1965 and 1991, contained 
psychiatric diagnoses 

that included chronic schizophrenic reaction, but did not 
contain a diagnosis of PTSD.  Based on this evidence, the RO 
determined that the evidence was insufficient to warrant a 
grant of service connection for PTSD.  

Evidence received since the RO's April 1992 decision includes 
the veteran's testimony, in which, for the first time, he 
alleged that he was sexually assaulted by two soldiers during 
his service in Korea.  VA outpatient treatment, hospital and 
examination reports, as well as non-VA treatment reports, 
have also been submitted.  Of particular note, a VA 
outpatient treatment report, dated in August 1997, shows that 
the veteran reported to Peterson Tapia, M.D., that he had 
been sexually assaulted during service.  Other VA outpatient 
treatment reports, dated between 1998 and 2000, show that Dr. 
Tapia diagnosed the veteran with PTSD.  

Generally, for a successful claim, at a minimum a claimant 
must present: (1) competent evidence of a current disability; 
(2) proof as to incurrence or aggravation of a disease or 
injury in service; and (3) competent evidence as to a nexus 
between the inservice injury or disease and the current 
disability.  Caluza v. Brown, 7 Vet. App. 498 (1995).  

Applicable regulations provide that service connection for 
PTSD requires medical evidence diagnosing the condition in 
accordance with 38 C.F.R. § 4.125; a link, established by 
medical evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  See 38 C.F.R. § 3.304(f).  

The previously discussed VA outpatient treatment reports were 
not of record at the time of the RO's April 1992 decision, 
are not cumulative, and are "new" within the meaning of 
38 C.F.R. § 3.156.  The Board further finds that material 
evidence has been received to reopen the claim for service 
connection for PTSD.  Specifically, the VA outpatient 
treatment reports show that a VA physician has diagnosed the 

veteran with PTSD, and that he has apparently based his 
diagnoses of PTSD on the veteran's reports of one or more 
sexual assaults during service.  This evidence therefore 
pertains to the evidentiary defect that was the basis for the 
RO's April 1992 decision (insofar as it denied service 
connection for PTSD).  The Board therefore finds that the 
submitted evidence bears directly and substantially upon the 
issue at hand, that this evidence is probative of the issue 
at hand, and is material.  See, e.g., Hodge v. West, 155 F.3d 
1356, 1363 (Fed. Cir. 1998).  The claim is therefore 
reopened.  


ORDER

Having submitted new and material evidence, the claim of 
entitlement to service connection for PTSD is reopened; the 
appeal is granted to this extent only and is subject to the 
following development.  


REMAND

A review of the veteran's statements, and the transcript from 
his hearing, held in October 2000, show that he asserts that 
he has PTSD, in part, as the result of participation in 
combat.  However, the veteran has not specified full names of 
soldiers whom he saw killed or wounded in combat (if any), 
nor has he provided reasonably specific dates and locations 
of participation in combat.  This fact is likely to 
complicate an attempt to verify participation in combat.  In 
this regard, the Court has held that it is not an impossible 
or onerous task for appellants who claim entitlement to 
service connection for PTSD to supply the names, dates and 
places of events claimed to support a PTSD stressor.  Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991); see also M21-1, Part 
VI, 11.38f(2) (Change 65, October 28, 1998).  His personnel 
record is not associated with the claims file.  On remand, 
the RO should 

request that the veteran provide additional details of 
participation in combat, followed by an attempt to obtain his 
personnel file, and to verify participation in combat through 
inquiry to the U.S. Armed Service Center for Research of Unit 
Records (USASCRUR).  

The veteran has also asserted that he has PTSD, in part, due 
to being sexually assaulted by two soldiers.  He stated that 
he never reported these incidents.  The Board notes that a 
recent decision by the United States Court of Appeals for 
Veterans Claims (Court), Patton v. West, 12 Vet. App. 272 
(1999), clearly alters the landscape in the adjudication of 
claims of service connection for PTSD based upon personal 
assault.  In Patton, the Court emphasized that statements 
contained in prior decisions indicating that "something more 
than medical nexus evidence is required to fulfill the 
requirement for 'credible supporting evidence'" of a claimed 
stressor and that "[a]n opinion by a mental health 
professional based on a post-service examination of the 
veteran cannot be used to establish the occurrence of the 
stressor," were made in the context of discussing PTSD 
diagnoses other than those arising from personal assault.  
Id. at 280; see also Cohen v. Brown, 10 Vet. App. 128 (1997); 
Moreau v. Brown, 9 Vet. App. 389 (1996).  With regard to 
personal assault cases, the Court pointed out that "VA has 
provided special evidentiary development procedures, 
including the interpretation of behavior changes by a 
clinician and interpretation in relation to a medical 
diagnosis."  Id. (citing VA Adjudication Procedure Manual 
M21-1 (M21-1), Part III, 5.14c (8), (9)).  The Court has also 
held that these provisions of M21-1, which provide special 
evidentiary procedures for PTSD claims based on personal 
assault, are substantive rules that are the equivalent of VA 
regulations.  See YR v. West, 11 Vet. App. 393 (1998); Cohen 
v. Brown, 10 Vet. App. 128 (1997).  

Specifically, M21-1, Part III, 5.14c subparagraph (8) 
(redesignated PartVI, paragraph 11.38b(2)), provides that 
"[i]f the military record contains no documentation that a 
personal assault occurred, alternative evidence might still 

establish an inservice stressful incident.  Behavior changes 
that occurred at the time of the incident may indicate the 
occurrence of an in-service stressor.  Examples of behavior 
changes that might indicate a stressor are (but not limited 
to): visits to a medical or counseling clinic or dispensary 
without specific diagnosis or specific ailment; changes in 
performance and performance evaluations; increased disregard 
for military or civilian authority; increased interest in 
tests for Human Immunodeficiency Virus (HIV) or sexually 
transmitted diseases; and breakup of a primary relationship.  
Subparagraph (9) provides that "[r]ating boards may rely on 
the preponderance of evidence to support their conclusions 
even if the record does not contain direct contemporary 
evidence.  In personal assault claims, secondary evidence 
which documents such behavior changes may require 
interpretation in relationship to the medical diagnosis by a 
VA neuropsychiatric physician."  

The Court in Patton went on to note that the manual 
improperly appeared to require that the existence of the in-
service stressor be shown by a preponderance of evidence.  
Any such requirement would be inconsistent with the so-called 
equipoise doctrine, where the benefit of the doubt is given 
to the claimant unless the evidence preponderates against the 
claim.  

Under the circumstances, the Board has determined that a 
remand is required for the veteran to be given the 
opportunity to submit a full and detailed list of: 1) any 
evidence of behavioral changes which may support his claim; 
and 2) a list of fellow soldiers and/or civilians who may be 
able to provide lay statements as to either the occurrence of 
the claimed stressor, or changes in the veteran's observed 
behavior.  The Board stresses that under M21-1, Part VI, 
11.38b(2) the changes in the veteran's observed behavior must 
have been witnessed "at the time of the claimed stressors."  
The RO should also attempt to obtain the veteran's service 
records.  

Finally, the Board notes that although M21-1 provides that 
evidence of changes of behavior that occurred at the time of 
the incident may indicate the occurrence of an 

in-service stressor, such evidence may need interpretation by 
a clinician.  See M21-1, Part VI, 11.38b(2).  The Board 
further notes that the medical evidence in this case contains 
many different psychiatric diagnoses.  Therefore, following 
the requested development, an opinion should be obtained from 
a VA psychiatrist, as outlined below.  

Based on the foregoing, additional development is necessary 
and this case is REMANDED to the RO for the following action:

1.  The RO should contact the veteran and 
request that he provide a list of the 
claimed stressors, to include a 
comprehensive statement containing as 
much detail as possible regarding the 
stressors he alleges he was exposed to in 
service.  The veteran should be asked to 
provide specific details of the claimed 
stressful events during service, 
including the date of the specific 
incident(s) to within seven days, type 
and location, units involved, and any 
other identifying details.  The veteran 
should be advised that this information 
is vitally necessary to obtain supporting 
evidence of the stressful events, and 
that he must be as specific as possible 
because without such details an adequate 
search for verifying information can not 
be conducted.  The veteran should be 
informed that he has the ultimate 
responsibility to obtain such 
information.  

2.  The RO should request that the 
veteran identify independently verifiable 
evidence of behavioral changes which 
occurred at the time of the alleged 
sexual assault(s), and to provide a list 
of any fellow soldiers 

and/or civilians, and their addresses, 
who may be able to provide lay statements 
as to the occurrence of these claimed 
stressors, and/or changes which they 
observed in his behavior at the time of 
these claimed stressors.

3.  The RO should attempt to obtain the 
veteran's personnel file.  

4.  The RO should forward a summary of 
the veteran's claimed inservice stressors 
(other than sexual assault) and copies of 
his service personnel records to the U.S. 
Armed Service Center for Research of Unit 
Records (USASCRUR), 7798 Cissna Road, 
Springfield, Virginia 22150-3197, and 
request USASCRUR to attempt to verify the 
veteran's claimed stressors, to include 
furnishing any relevant unit histories.  
If the veteran does not respond to the 
request as outlined in the first 
paragraph of this remand after a 
reasonable period of time has passed, the 
RO should forward a copy of the veteran's 
written statements involving his claimed 
stressors to the USASCRUR to attempt to 
verify the veteran's claimed stressors.

5.  The RO should ensure that its efforts 
conform to all relevant provisions of 
Manual 21-1 regarding development in PTSD 
claims based on personal assault, to 
include undertaking all reasonable 
efforts to locate any witnesses 
identified, and, if located, to obtain 
statements from them regarding their 
knowledge of the veteran's alleged 
stressors.  


6.  The RO should schedule the veteran 
for a VA psychiatric examination to 
determine whether he has PTSD under the 
criteria as set forth in DSM-IV.  If the 
veteran has PTSD, the examiner should 
report whether it is at least as likely 
as not that the veteran has PTSD as a 
result of his service.  The RO should 
provide the examiner with a summary of 
any verified stressor(s), as well as the 
all evidence pertaining to changes in 
behavior at the time of the claimed 
stressor(s).  The claims file should be 
provided to the examiner in connection 
with the examination.  The examiner is to 
indicate on the examination report that 
he or she reviewed the veteran's claims 
file prior to this examination.

7.  After undertaking any additional 
development deemed appropriate, the RO 
should review the complete evidentiary 
record and adjudicate the issue of 
service connection for PTSD, to include a 
formal determination as to whether the 
veteran was engaged in combat.  

8.  The veteran is to be advised that it 
is his responsibility to obtain evidence 
in support of his claim, and that if he 
has or can obtain evidence which shows 
that he witnessed stressors and/or 
participated in combat during service, 
and that he has PTSD as a result, he must 
submit that evidence to the RO.  


If the benefits sought are not granted, the appellant and his 
representative should be furnished a supplemental statement 
of the case, and be afforded the applicable opportunity to 
respond before the record is returned to the Board for 
further review.

The veteran's claims must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or the Court for additional development 
or other appropriate action must be handled in an expeditious 
manner.  See the Veterans' Benefits Improvement Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994) and 
38 U.S.C.A. § 5101 (West 1991 and Supp. 1998) (Historical and 
Statutory Notes).  In addition, the Veterans Benefits 
Administration's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the RO is to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV. Paras. 8.44-8.45 and 38.02-38.03.  

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The appellant is free to submit any additional 
evidence he desires to have considered in connection with his 
current appeal.



		
	M. S. SIEGEL
	Acting Member, Board of Veterans' Appeals


 


